Citation Nr: 0126204	
Decision Date: 11/09/01    Archive Date: 11/20/01

DOCKET NO.  00-07 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased disability evaluation for 
service-connected asthma, currently rated as 30 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel



INTRODUCTION

The veteran had active periods of service from January 1945 
to December 1946, August 1947 to August 1953, and November 
1953 to February 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 1999, rating decision of the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA) that denied the veteran's claim of 
an evaluation in excess of 30 percent for bronchial asthma.  

In October 2001, the veteran's representative submitted 
additional argument to the Board pertaining to the issue on 
appeal.  At that time, the representative raised a claim of 
entitlement to secondary service connection for a disability 
the representative called "chronic heart failure."  The 
record to which the representative referred contains a 
diagnosis of congestive heart failure (CHF).  This claim is 
referred to the RO for appropriate action.  


FINDINGS OF FACT

The veteran's bronchial asthma is manifested by pulmonary 
function tests yielding post-bronchodilator FEV-1 levels 
equal to or greater than 65 percent of predicted, and 
FEV1/FVC of 66 percent, with no evidence of monthly visits to 
a physician for required care of exacerbations or 
intermittent courses of systemic corticosteroids.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for 
bronchial asthma have not been met or approximated.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.97, Diagnostic 
Code 6602 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA Considerations

The Board has considered whether the requirements of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) have been fulfilled and whether 
the appellant is prejudiced by the Board's consideration of 
this issue in the first instance.

VCAA redefines the obligations of VA with respect to notice 
and the duty to assist.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West Supp. 2001).  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  VCAA, Pub. L. No. 106-475, § 7(a), 114 
Stat. 2096, 2099-2100 (2000); 38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions) (West Supp. 2001).

First, there is no issue as to substantial completeness of 
the application.  38 U.S.C.A. § 5102 (West Supp. 2001).  The 
claim is one for an increased evaluation, and there is no 
specific application form designated or required.  

Second, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. § 5103 (West 
Supp. 2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. § 3.159(b)).  When the 
veteran filed his claim for an increased rating in April 
1999, he stated that his treatment records were at the VA 
medical center (MC) in Birmingham, Alabama.  When he filed 
his notice of disagreement in February 2000, the veteran 
himself provided copies of pertinent private medical records 
from Atmore Community Hospital.  Furthermore, he was advised 
by the RO of the type of evidence lacking to demonstrate 
entitlement to a higher evaluation in the January 2000 notice 
of the rating decision; the March 2000 statement of the case; 
an the April 2001 supplemental statement of the case.  VA has 
no outstanding duty to inform the veteran that any additional 
information or evidence is needed. 

Third, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2001); 66 Fed. Reg. 45,620, 45,630-31 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(c)).  The RO obtained the veteran's VA treatment 
records, and the veteran provided copies of his private 
treatment records.  It does not appear that there are any 
additional pertinent treatment records to be requested or 
obtained.

Additionally, the veteran was afforded pertinent VA 
examinations in June 1999 and August 2000.  38 U.S.C.A. 
§ 5103A(d) (West Supp. 2001); 66 Fed. Reg. 45,620, 45,630-31 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(c)(4)).  There is more than sufficient evidence of 
record to decide this claim properly and fairly.

Finally, there is no prejudice to the veteran in deciding his 
claim on the merits, because he has been told what the 
requirements are to establish his claim and has been provided 
ample opportunity to present evidence meeting those 
requirements.  He has had the assistance of the RO to develop 
every possible source of evidence or information that might 
substantiate his claim.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  

The requirements of the VCAA have been substantially met by 
the RO, and there would be no possible benefit to remanding 
this case to the RO for its consideration of the requirements 
of the VCAA or the implementing regulations in the first 
instance.  Every possible avenue of assistance has been 
explored, and the veteran has had ample notice of what might 
be required or helpful to his case.  The regulations do not 
provide any additional substantive rights than those in the 
statutory provisions of the VCAA.  In the circumstances of 
this case, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the appellant in this case.  Further development and 
further expending of VA's resources is not warranted.  

II.  Factual Background

An October 1967 rating decision granted service connection 
for bronchial asthma and assigned a 10 percent evaluation, 
effective from July 17, 1967.  

Upon VA examination in November 1991, the veteran reported 
asthma attacks almost every night, described as wheezing.  He 
also reported shortness of breath following long distance 
walks and strenuous work.  Respiratory examination revealed 
normal breath sounds with no adventitious sounds.  Pulmonary 
function tests showed a pre-drug FEV-1 of 62 percent of 
predicted and FEV1/FVC of 102 percent.  The resulting 
pertinent diagnosis was bronchial asthma and chronic 
obstructive pulmonary disease.  

Based upon the results of the November 1991 VA examination, 
in a December 1991 rating decision, the disability evaluation 
of the veteran's bronchial asthma was increased from 10 to 30 
percent.  

The veteran was seen at a private emergency room in January 
1999 with complaints of flu-like symptoms.  A history of 
asthma was noted.  A cough, crackles bilaterally, mild 
wheezing and yellow sputum were noted.  The differential 
diagnosis was rule out pneumonia, acute bronchitis/sinusitis.  
Following tests, the discharge diagnoses were acute 
bronchitis, acute sinusitis, and mild exacerbation of asthma.  

In April 1999, the veteran filed the current claim for an 
increased evaluation for his service-connected bronchial 
asthma.  He has argued that because of his asthma he is 
essentially confined to his home, and without his home 
remedies and his private physician, he would be totally 
incapacitated.  

The veteran underwent VA respiratory examination in June 
1999.  The report of that examination noted that the examiner 
had reviewed the medical records that were submitted by the 
veteran.  The veteran's medical history included congestive 
heart failure, coronary artery disease and myocardial 
infarction in December 1986, ischemic cardiomyopathy with 
compensated heart failure, hyperlipidemia and hypertension.  
The examiner reported that bronchial asthma was present 
throughout the record.  The veteran's medications were noted 
to include albuterol inhaler, two puffs, every 4 hours as the 
occasion requires.  The examiner noted that the veteran had a 
16-pound weight loss in the past year, and that he was a 
nonsmoker.  It was noted that the veteran had pneumonia three 
times in the previous 4 months, and that he used a humidifier 
at night.  The veteran stated, by history, that he had an 
asthma attack on the average of twice a week.  He noted his 
symptoms to be an inability to breathe, causing him to become 
frightened with a pounding heart, and that sometimes he 
became dizzy with shortness of breath.  The veteran stated 
that he went to the emergency room for treatment, where he 
received injections.  The veteran stated that air 
conditioning and fans made him feel better, and that his 
asthma was worse at night and during the pollen season.  The 
veteran stated that he coughed up yellow phlegm from time to 
time, and that he got colds often.  The veteran stated that 
he could ambulate approximately one block before he became 
short of breath.  He stated that he paced himself and watched 
his activity.  The veteran stated that rainy weather and 
dusty conditions made it very, very difficult for him to 
breathe and brought on his asthma.  He stated that he could 
also have an asthma attack by sitting in a chair and doing 
nothing.  He stated that he used his inhaler and that 
sometimes it worked and sometimes it did not.  He stated that 
he went to the emergency room when his inhaler did not give 
him the relief that he needed.  The veteran denied having 
oxygen.  The veteran stated that most of his activity was 
taking it easy, resting and trying to avoid overexertion and 
shortness of breath due to asthma.  

The June 1999 pulmonary function tests showed a pre-drug 
FEV-1 of 62 percent of predicted and FEV1/FVC of 68 percent.  
Post-bronchodilator, FEV-1 was 65 percent of predicted, and 
FEV1/FVC was 66 percent.  

Upon examination, the veteran's chest was clear to 
auscultation.  He had bilateral breath sounds, and 
symmetrical chest movement.  There was no adventitious breath 
sounds heard.  A June 1999 posterior, anterior, and lateral 
chest x-rays impression was a normal chest.  The June 1999 
pulmonary function test was noted to show a mild obstructive 
lung disease defect.  It was noted that the airway 
obstruction was confirmed by the decrease in flow at peak 
rate and at 25, 50, and 75 of the low volume curve.  It was 
noted that an additional restrictive lung defect could not be 
excluded by spirometry alone.  It was also noted that on the 
basis of this study more detailed pulmonary function testing 
may be useful if clinically indicated.  There was a mild 
decrease in diffusing capacity.  FVC was noted to change by 
10 percent.  This was interpreted as an insignificant 
response to bronchodilator.  The diagnoses were bronchial 
asthma; ischemic cardiomyopathy with compensated heart 
failure, currently functional class I, (large anteroseptal 
apical infarct, old.); hyperlipidemia; hypertension; and 
coronary artery disease.  

VA and private outpatient and hospitalization treatment 
records for 1997 through 1999 document that the veteran was 
seen in emergency room settings on several occasions for 
exacerbations of his asthma or for follow-up of prior 
treatment.  They also indicate that he was hospitalized on at 
least one occasion, in April 1998, for that disorder.  More 
specifically, these records document that the veteran was 
seen on an outpatient basis in June and November of 1997, in 
February and March 1998, and in January 1999.  

The veteran underwent VA respiratory examination in August 
2000.  The report of that examination noted that the examiner 
had reviewed the veteran's claims folder.  It noted further 
that the veteran used nebulizers for asthma.  It also noted 
that the veteran had a heart attack in 1986 after which he 
had an angioplasty.  It was noted further that he had been 
seeing a private cardiologist for the progressive symptoms of 
shortness of breath with exertion and that cardiomyopathy had 
been diagnosed.  The report noted that the veteran had 
complained for the previous 3 months of shortness of breath 
with exertion.  The veteran reported that prior to taking the 
heart medication he was getting very short of breath, but 
since taking the heart medications he reported he was able to 
walk for about half a block before feeling short of breath.  
The veteran reported a cough sometimes associated with phlegm 
that was clear in color.  There was no history of any 
coughing up of blood or of any anorexia.  The asthma was 
noted to be seasonal and especially worse during the months 
of June, July and August.  The veteran reported that he had 
asthmatic attacks with shortness of breath and wheezing about 
one-to-two times per week and that he had been using the 
nebulizer treatments.  Allergies were reported to grass, 
roses and pecans.  The veteran reported having been 
hospitalized for asthma in 1953 and 1974.  He stated that 
when his wheezing and shortness of breath was worse, he went 
to the emergency room.  He reported that his last visit to 
the emergency room was 4 months before.  He noted that he had 
periods of incapacitation from asthma.  In terms of 
diagnoses, the examiner referenced the report of a 
contemporaneous heart examination that he had conducted on 
the veteran.  

The referenced heart examination report showed a diagnosis of 
single vessel coronary artery disease with status post 
anterior myocardial infarction and angioplasty of the left 
ascending anterior artery in 1986; chronic ischemic 
cardiomyopathy and congestive heart failure; hyperlipidemia; 
and chronic bronchial asthma.  In the heart examination 
report, the examiner noted that the veteran had been seeing a 
cardiologist for the progressive symptoms of shortness of 
breath with exertion that is attributed to both his heart and 
lung problems.  The veteran was said to continue to take 
medication for both the heart and lung problem, and was said 
to go to the emergency room at times to get shots to relieve 
wheezing.  The examiner opined that asthma can contribute to 
heart failure, especially right heart failure, and that many 
times it is difficult to differentiate whether the veteran's 
dyspnea is because of the congestive heart failure or asthma.  

August 2000 pulmonary function tests showed a pre-drug FEV-1 
of 72 percent of predicted and FEV1/FVC of 74 percent.  Post-
bronchodilator FEV-1 was 74 percent of predicted, and 
FEV1/FVC was 66 percent.


III.  Analysis

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155 (West 1991).  Separate diagnostic codes 
identify the various disabilities.  Id.  Evaluation of a 
service-connected disorder requires a review of the veteran's 
entire medical history regarding that disorder.  38 C.F.R. §§ 
4.1 and 4.2 (2001).  Nevertheless, past medical records do 
not take precedence over current findings in determining 
whether to increase a disability rating, although a rating 
specialist is directed to review the recorded history of 
disability to make a more accurate evaluation.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  It is also necessary to 
evaluate the disability from the point of view of the veteran 
working or seeking work, 38 C.F.R. § 4.2 (2001), and to 
resolve any reasonable doubt regarding the extent of the 
disability in the veteran's favor.  38 C.F.R. § 4.3 (2001).  
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).

The veteran's bronchial asthma has been evaluated as 30 
percent disabling under 38 C.F.R. § 4.97, Diagnostic Code 
6602.  Under the diagnostic criteria for the evaluation of 
bronchial asthma, a 30 percent evaluation contemplates FEV-1 
of 56 to 70 percent of predicted or; FEV-1/FVC of 56 to 70 
percent, or; daily inhalation or oral bronchodilator therapy; 
or; inhalational anti-inflammatory medication.  A 60 percent 
evaluation under this criteria contemplates FEV-1 of 40 to 55 
percent of predicted, or; FEV-1/FVC of 40 to 55 percent, or; 
at least monthly visits to a physician for required care of 
exacerbations, or; intermittent (at least three per year) 
course of systemic (oral or parenteral) corticosteroids.  
38 C.F.R. § 4.97, Diagnostic Code 6602 (2001).  When the 
diagnostic criteria for pulmonary disorders were amended in 
October 1996, the supplementary information accompanying the 
final regulations indicated that testing for pulmonary 
function should be after optimum therapy, which provides the 
best possible functioning of an individual and are the 
standard basis of comparison of pulmonary function.  See 61 
Fed. Reg. 46,720, 45,723 (Sept. 5, 1996).

Where entitlement to compensation has already been 
established, and an increase in disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994). 

In this case, the evidence of record shows that the veteran's 
August 2000 pulmonary function tests resulted in FEV-1 of 74 
percent of predicted and FEV1/FVC of 66 percent after 
medication.  Pulmonary function tests in June 1999 showed 
post-drug FEV-1 of 65 percent of predicted and FEV1/FVC of 66 
percent.  These findings are well within the parameters of 
the criteria for a 30 percent rating, and do not begin to 
approach the criteria for a higher evaluation.

Further, the veteran has indicated that his flare-ups or 
exacerbations of his asthma necessitate emergency room visits 
no more than every few months.  The medical evidence of 
record does not show otherwise.  Specifically, although the 
private and VA post-service treatment records reflect that 
the veteran has been treated for exacerbations of asthma on 
various occasions, they do not show that he has had to visit 
a physician at least monthly for required care of 
exacerbations.  For example in the August 2000 VA examination 
report, the veteran was noted to have last visited the 
emergency room for his asthma 4 months before.  Nor does the 
record reflect a course of systemic corticosteroids.  None of 
the requirements for a 60 percent rating have been met or 
approximated under Diagnostic Code 6602, the rating criteria 
for bronchial asthma.  More specifically, what the recent 
medical records show is that when the veteran is compliant 
with his medication regimen, his bronchial asthma is well 
controlled. 

In summary, while it is clear that the veteran has had an 
ongoing problem with his respiratory symptoms over the years, 
it is not currently shown that his visits are on a monthly 
basis.  The most recent evidence reflects that his complaints 
appear to be fairly well controlled with his medication and 
use of an inhaler.  This evidence simply does not meet the 
criteria for a disability rating in excess of 30 percent 
under the diagnostic criteria for the evaluation of bronchial 
asthma.  


ORDER

A rating in excess of 30 percent for bronchial asthma is 
denied.  




		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 

